DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 02/18/2021. Claims 1-10 are pending in the case. Claims 1 and 6 are independent claims.

Response to Arguments
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of 

Claims 1-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Kamisuwa et al. (U.S. Pat. App. Pub. No. 2009/0210278, hereinafter Kamisuwa) in view of Mishima et al. (Japanese Pat. App. Pub. No. JP2006350923, hereinafter Mishima), Nii (Jap. Pat. No. 4932188-B2), Hosking et al. (U.S. Pat. App. Pub. No. 2013/028310, hereinafter Hosking), and Shibusawa et al. (Jap. Pat. App. Pub. No. JP2007156531, hereinafter Shibusawa).

As to independent claim 1, Kamisuwa teaches:
A maintenance service method comprising (title):
providing a maintenance service system having a terminal apparatus that checks and registers a service-ID, that receives , input from a user, and that provides for communication to and from the terminal apparatus, and a maintenance server that manages the service-ID, that provides for , communication to and from the terminal apparatus, that has an apparatus information database storing at least one of a failure probability distribution and a performance deterioration probability distribution set for each of machine part types, that has a maintenance history database storing at least one of an operation information database that stores an operation situation and information concerning a machine part state, that calculates, according to at least one of the failure probability distribution and the performance deterioration probability distribution set for each of the machine part types, a number of machine parts to be replaced… (figure 3, terminal 26, maintenance scheduling system 1; figure 2, storing unit 
… for each of machine part types stored in the apparatus information database, a number of machine parts to be replaced (figure 1, 204, failure probability distribution calculating unit; paragraph 60, "a failure-history analyzing unit 204 calculates a failure ratio distribution for each of consumables on the basis of maintenance history data in the past and performs failure prediction on the basis of the failure ratio distribution"; paragraph 6, "sets an replacement interval value representing a time interval for replacement of the consumables"; figure 2, storing unit 205, "failure ratio distribution"; paragraph 100);
setting the machine part replacement priority from the probability distribution (figure 1, 204, failure probability distribution calculating unit; paragraph 60, "a failure-history analyzing unit 204 calculates a failure ratio distribution for each of consumables on the basis of maintenance history data in the past and performs failure prediction on the basis of the failure ratio distribution"; paragraph 6, "sets an replacement interval value 
listing, with the maintenance service system… machine parts equivalent to the number of machine parts to be replaced (paragraph 8, "sets an replacement interval value representing a time interval for replacement of the consumables to plural values and calculates, for each of the plural replacement interval values, cost per unit time required for the image forming apparatus on the basis of the failure probability distributions, the history of the actual use result information"; figure 16; paragraph 60, "a list of consumables to be replaced in the visit").
Kamisuwa does not appear to expressly teach that calculates machine part replacement priority using at least one of the probability distribution and the operation situation or the machine part state; according to the machine part replacement priority calculated by the maintenance server; when information concerning a contract type, a period of a contract, a maintenance target apparatus, and a replacement target machine part is already managed by the maintenance server, acquiring, with the 
Mishima teaches that calculates machine part replacement priority using at least one of the probability distribution and the operation situation or the machine part state (figure, priority determination unit 204); according to the machine part replacement priority calculated by the maintenance server (figure 2, priority determination unit 204).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the maintenance data techniques of Kamisuwa to include the component replacement estimation to reduce unnecessary component replacement (see Mishima at abstract).
Lii teaches when information concerning a contract type,… a maintenance target apparatus, and a replacement target machine part is already managed by the maintenance server, acquiring, with the terminal apparatus, the information concerning a contract type,… a maintenance target apparatus, and a replacement target machine part from the maintenance server (Figure 3, contract information management database 31, reception system 22, maintenance management server 24, apparatus information management database 32. Paragraph 60 of the machine translation, the reception system 22 has information necessary for maintenance work including the device name, part name, identification key (device name, serial number of part name, etc.) of the management target 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the maintenance data techniques of Kamisuwa to include the maintenance service registration techniques of Nii to confirm whether or not the device in which the failure has occurred is a device for which a maintenance contract or a license contract has been concluded and the maintenance staff can quickly know whether or not the management target is a maintenance contract or a license contract (see Nii at paragraphs 8 and 11).
Hosking teaches setting, according to at least one of the failure probability distribution and the performance deterioration probability distribution set (Paragraph 7, the system estimates a number of preceding failures of equipment prior to a time duration. The system constructs a model, based on the maintenance data, of an impact of an external intervention on a failure of the equipment. The system constructs a further model, based on the constructed model of the impact of the external intervention and the estimated number of the preceding failures, of a replacement policy of the equipment and a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the maintenance data techniques of Kamisuwa to include the failure prediction replacement policy techniques of Hosking to take into account the effect of a maintenance policy on a failure behavior of equipment (see Hosking at paragraph 22).
Shibusawa teaches a period of contract (Paragraph 6, maintenance contract period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the maintenance data techniques of Kamisuwa to include the maintenance contract techniques of Shibusawa to develop maintenance contracts with maintenance service companies provided by manufacturers, etc., and receive maintenance services for a fee (see Shibusawa at paragraph 2).


As to dependent claim 2, Kamisuwa further teaches learning at least one of the failure probability distribution and the performance deterioration probability distribution of the machine part type using maintenance history information indicating whether replacement of a machine part in actual maintenance work was necessary (paragraph 60, "a failure-history analyzing unit 204 calculates a failure ratio distribution for each of consumables on the basis of maintenance history data in the past and performs failure prediction on the basis of the failure ratio distribution"; paragraph 100, "a history of actual use result information (including counter values of physical amounts related to degrees of deterioration of the consumables at the time of replacement of the consumables, acquisition dates of 

As to dependent claim 3, Kamisuwa further teaches the number of machine parts to be replaced is calculated by calculating a failure rate in a maintenance schedule creation period from at least one of the failure probability distribution and the performance deterioration probability distribution set for each of the machine part types and integrating the failure ratio for each of the machine part types by a number of machine parts set as management targets (figure 15; paragraphs 99-102, "when the “visit interval” is set large, since the number of times of visit in a predetermined period decreases, cost (personnel expenses and material expenses) per unit time decreases," "[t]herefore, the curve of the cost indicates a characteristic that the cost decreases as the “visit interval” increases," and, "[h]owever, when the “visit interval” is set large, since a failure ratio in the predetermined period rises, the risk (the downtime loss) increases").

As to dependent claim 4, Kamisuwa further teaches the machine part replacement priority is calculated by integrating the failure rate for each of the machine part types and the machine part state (figure 10; paragraph 60, "a failure-history analyzing unit 204 calculates a failure ratio distribution for each of consumables on the basis of maintenance history data in the past and performs failure prediction on the basis of the failure ratio distribution. A maintenance scheduling unit 206 calculates the next visit time and a list of consumables to be replaced in the visit from data concerning a state of use").

As to dependent claim 5, Kamisuwa further teaches a maintenance schedule of the machine parts to be listed is created (figure 16; paragraph 60, "a list of consumables to be replaced in the visit"; figure 30).

As to independent claim 6, Kamisuwa teaches:
A maintenance service system comprising (title):
a terminal apparatus (figure 3, terminal 26), and
a maintenance server that communicates with said terminal apparatus, that stores at least one of a failure probability distribution and a performance deterioration probability distribution set for each of machine part types, that stores at least one of an operation information database that stores an operation situation and information concerning a machine part state… (figure 3, maintenance scheduling system 1; figure 2, storing unit 205, "failure ratio distribution"; paragraph 100; paragraph 58, "[t]he maintenance history data is stored in a storing unit 205"; figure 10; figure 1, 204, failure probability distribution calculating unit; paragraph 60, "a failure-history analyzing unit 204 calculates a failure ratio distribution for each of consumables on the basis of maintenance history data in the past and performs failure prediction on the basis of the failure ratio distribution"; paragraph 6, "sets an replacement interval value representing a time interval for replacement of the consumables"), wherein…
the maintenance service system lists machine parts equivalent to the number of machine parts to be replaced… (paragraph 8, "sets an replacement interval value representing a time interval for replacement of the consumables to plural values and calculates, for each of the plural replacement interval values, cost per unit time required for the image forming apparatus on the basis of the failure probability distributions, the history of the actual use result information"; figure 16; paragraph 60, "a list of consumables to be replaced in the visit").

Mishima teaches that sets machine part replacement priority from the probability distribution (figure, priority determination unit 204; see also Hosking at Paragraph 7, the system estimates a number of preceding failures of equipment prior to a time duration. The system constructs a model, based on the maintenance data, of an impact of an external intervention on a failure of the equipment. The system constructs a further model, based on the constructed model of the impact of the external intervention and the estimated number of the preceding failures, of a replacement policy of the equipment and a probability of a subsequent failure of the equipment in a subsequent time period. Paragraph 8, the estimation of the number of failures of the equipment includes: deriving a distribution of a time to a first failure in the time duration and deriving a distribution of a time between two 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the maintenance data techniques of Kamisuwa to include the component replacement estimation to reduce unnecessary component replacement (see Mishima at abstract).
Lii teaches when information concerning a contract type,… a maintenance target apparatus, and a replacement target machine part is already managed by the maintenance server, acquiring, with the terminal apparatus, the information concerning a contract type,… a maintenance target apparatus, and a replacement target machine part from the maintenance server (Figure 3, contract information management database 31, reception system 22, maintenance management server 24, apparatus information management database 32. Paragraph 60 of the machine translation, the reception system 22 has information necessary for maintenance work including the device name, part name, identification key (device name, serial number of part name, etc.) of the management target (maintenance target) 12 from the notification system 14, and the failure status. It is possible to support any transmission method for automatic transmission and manual call); when the information concerning a contract type,… a maintenance target apparatus, and a replacement target machine part is not already managed by the maintenance server, the terminal apparatus registers as a new service-ID together with profile information of a maintenance service, the information concerning a contract type,… a maintenance target apparatus, and a replacement target machine part with the maintenance server (Figure 3, contract information management database 31, reception system 22, maintenance management server 24, apparatus information management database 32. Paragraph 59 of the machine translation, when the reception system 22 receives information necessary for maintenance work including the failure status of the management target 12 and the identification key (device name, serial 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the maintenance data techniques of Kamisuwa to include the maintenance service registration techniques of Nii to confirm whether or not the device in which the failure has occurred is a device for which a maintenance contract or a license contract has been concluded and the maintenance staff can quickly know whether or not the management target is a maintenance contract or a license contract (see Nii at paragraphs 8 and 11).
Hosking teaches that calculates, according to at least one of the failure probability distribution and the performance deterioration probability distribution set for each of the machine part types, a number of machine parts to be replaced (Paragraph 7, the system estimates a number of preceding failures of equipment prior to a time duration. The system constructs a model, based on the maintenance data, of an impact of an external intervention on a failure of the equipment. The system constructs a further model, based on the constructed model of the impact of the external intervention and the estimated number of the preceding failures, of a replacement policy of the equipment and a probability of a subsequent failure of the equipment in a subsequent time period. Paragraph 8, the estimation of the number of failures of the equipment includes: deriving a distribution of a time to a first failure in the time duration and deriving a distribution of a time between two consecutive failures of the equipment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the maintenance data techniques of Kamisuwa to include the failure prediction replacement policy techniques of Hosking to take into account the effect of a maintenance policy on a failure behavior of equipment (see Hosking at paragraph 22).
Shibusawa teaches a period of contract (Paragraph 6, maintenance contract period).


As to dependent claim 7, Kamisuwa further teaches the maintenance service system learns at least one of the failure probability distribution and the performance deterioration probability distribution of the machine part type using maintenance history information indicating whether replacement of a machine part in actual maintenance work was necessary (paragraph 60, "a failure-history analyzing unit 204 calculates a failure ratio distribution for each of consumables on the basis of maintenance history data in the past and performs failure prediction on the basis of the failure ratio distribution"; paragraph 100, "a history of actual use result information (including counter values of physical amounts related to degrees of deterioration of the consumables at the time of replacement of the consumables, acquisition dates of the counter values, and life information indicating whether the consumables are replaced because the consumables reaches the end of the durable life)").

As to dependent claim 8, Kamisuwa further teaches the maintenance server calculates the number of machine parts to be replaced by calculating a failure rate in a maintenance schedule creation period from at least one of the failure probability distribution and the performance deterioration probability distribution set for each of the machine part types and integrating the failure ratio for each of the machine part types by a number of machine parts set as management targets (figure 15; paragraphs 99-102, "when the “visit interval” is set large, since the number of times of visit in a predetermined period decreases, cost (personnel expenses and material expenses) per unit time 

As to dependent claim 9, Kamisuwa further teaches the maintenance server calculates the machine part replacement priority by integrating the failure rate for each of the machine part types and the machine part state (figure 10; paragraph 60, "a failure-history analyzing unit 204 calculates a failure ratio distribution for each of consumables on the basis of maintenance history data in the past and performs failure prediction on the basis of the failure ratio distribution. A maintenance scheduling unit 206 calculates the next visit time and a list of consumables to be replaced in the visit from data concerning a state of use").

As to dependent claim 10, Kamisuwa further teaches the maintenance server further creates a maintenance schedule of the machine parts to be listed (figure 16; paragraph 60, "a list of consumables to be replaced in the visit"; figure 30).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123